Exhibit 10.11


THE THIRD POINT REINSURANCE LTD.
ANNUAL INCENTIVE PLAN

SECTION 1. PURPOSE
The purposes of the Plan are to enable the Company and its Subsidiaries to
attract, retain, motivate and reward the best qualified executive officers and
key employees by providing them with the opportunity to earn competitive
compensation directly linked to the Company’s performance.
SECTION 2.     DEFINITIONS
Unless the context requires otherwise; the following words as used in the Plan
shall have the meanings ascribed to each below.
(a)    “Board” means the Board of Directors of the Company.
(b)    “Code” means the U.S. Internal Revenue Code of 1986, as amended from time
to time.
(c)    “Committee” means the Compensation Committee of the Board or such other
committee or subcommittee of the Board as the Board or a duly authorized
committee of the Board shall designate from time to time, consisting of two or
more members, each of whom is an “independent” director under the listing
requirements of any exchange on which the Shares are then listed, and, as to any
compensation intended to qualify as performance-based compensation under Section
162(m) of the Code, an “outside director” within the meaning of Section 162(m)
of the Code.
(d)    “Company” means Third Point Reinsurance Ltd., a Bermuda exempted company,
and any successor thereto.
(e)    “Covered Employee” means any “covered employee” as defined in Section
162(m)(3) of the Code.
(f)    “Exchange Act” means the U.S. Securities and Exchange Act of 1934, as
amended.
(g)    “Executive Officer” means any “officer” within the meaning of Rule
16(a)-1(f) promulgated under the Exchange Act or any Covered Employee.
(h)    “Omnibus Plan” means the Third Point Reinsurance Ltd. 2013 Omnibus
Incentive Plan, as amended from time to time.
(i)    “Participant” means (i) each Executive Officer of the Company and (ii)
each other key employee of the Company or a Subsidiary whom the Committee
designates as a participant under the Plan.
(j)    “Performance Goals” means the objectives established by the Committee for
a Performance Period pursuant to Section 4(a) hereof for the purpose of
determining whether a bonus under the Plan has been earned.
(k)    “Performance Period” means each fiscal year or another period as
designated by the Committee with respect to which Performance Goals are
established.
(l)    “Plan” means this Third Point Reinsurance Ltd. Annual Incentive Plan, as
set forth herein and as may hereafter be amended from time to time.
(m)    “Section 162(m)” means Section 162(m) of the Code, as amended from time
to time, and the applicable rules and regulations promulgated thereunder.
(n)    “Section 409A” means Section 409A of the Code, as amended from time to
time, and the applicable rules and regulations promulgated thereunder.
(o)    “Shares” means the common shares of the Company, par value US$0.10 per
share.
(p)     “Subsidiary” means any business entity in which the Company owns,
directly or indirectly, fifty percent (50%) or more of the total combined voting
power of all classes of shares entitled to vote, and any other business
organization, regardless of form, in which the Company possesses, directly or
indirectly, 50% or more of the total combined equity interests.
SECTION 3.     ADMINISTRATION
The Committee shall administer and interpret the Plan, provided that, in no
event shall the Plan be interpreted in a manner which would cause any award
intended to be qualified as performance based compensation under Section 162(m)
of the Code to fail to so qualify. The Committee shall establish the Performance
Goals for any fiscal year or other Performance Period determined by the
Committee in accordance with Section 4 hereof and certify whether such
Performance Goals have been obtained. The Committee shall have full authority to
establish rules and regulations relating to the operation of the Plan, to select
Participants, to determine bonus award opportunities, and to make all
determinations and take all other actions necessary or appropriate for the
proper administration of the Plan. Any determination made by the Committee under
the Plan shall be final and conclusive. The Committee may employ such legal
counsel, consultants and agents (including counsel or agents who are employees
of the Company or a Subsidiary) as it may deem desirable for the administration
of the Plan and may rely upon any opinion received from any such counsel or
consultant or agent and any computation received from such consultant or agent.
All expenses incurred in the administration of the Plan, including, without
limitation, for the engagement of any counsel, consultant or agent, shall be
paid by the Company. No member or former member of the Board or the Committee
shall be liable for any act, omission, interpretation, construction or
determination made in connection with the Plan other than as a result of such
individual’s willful misconduct.
SECTION 4.     BONUSES
(a)    Performance Criteria. The Committee shall establish the performance
objective or objectives that must be satisfied in order for a Participant to
receive a bonus award for each Performance Period and the objective formula or
standard for computing the amount of the bonus award payable to the Participant
if the Performance Goals(s) are attained, provided that, to the extent Section
162(m) of the Code is applicable to the Company and the Plan, and for those
awards intended to qualify as performance-based compensation under Section
162(m), the Committee shall establish the objective or objectives that must be
satisfied in order for a Participant to receive an award for a Performance
Period no later than 90 days after the commencement of the Performance Period
(or such other date as may be required or permitted under Section 162(m)) and,
in no event, later than the date on which 25% of the Performance Period has
elapsed. Unless the Committee determines at the time of grant not to qualify the
award as performance-based compensation under Section 162(m) or Section 162(m)
is otherwise not applicable to an award under the Plan, any such Performance
Goals for a Performance Period will be based upon one or more of the following
criteria (alone or in combination, whether gross or net, before or after taxes,
and/or before or after other adjustments, as determined by the Committee): (a)
gross, net or operating income (before or after taxes); (b) earnings before
interest and taxes (c) earnings before taxes, interest, depreciation, and/or
amortization (“EBITDA”); (d) EBITDA excluding charges for share compensation,
management fees, restructurings, impairments and/or other specified items
(“Adjusted EBITDA”); (e) EBITDA excluding capital expenditures; (f) basic or
diluted earnings per share or improvement in basic or diluted earnings per
share; (g) revenues (including, but not limited to, total revenues, net revenues
or revenue growth); (h) net operating profit; (i) growth in basic or diluted
book value; (j) financial return measures (including, but not limited to, return
on assets, capital, invested capital, investments, investment income generated
by underwriting or other operations or on the float from such operations,
equity, or revenue) including or excluding negative returns, and with or without
compounding; (k) cash flow measures (including, but not limited to, operating
cash flow, free cash flow, cash flow return on equity, and cash flow return on
investment); (l) productivity ratios (including but not limited to measuring
liquidity, profitability or leverage); (m) enterprise value; (n) share price
(including, but not limited to, growth measures and total shareholder return,
inclusive or exclusive of dividends); (o) expense/cost management targets
(including but not limited to improvement in or attainment of expense levels,
capital expenditure levels, and/or working capital levels); (p) margins
(including, but not limited to, operating margin, underwriting margins, net
income margin, cash margin, gross, net or operating profit margins, EBITDA
margins, Adjusted EBITDA margins); (q) operating efficiency; (r) market share or
market penetration; (s) customer targets (including, but not limited to,
customer growth or customer satisfaction); (t) working capital targets or
improvements; (u) profit measures (including but not limited to gross profit,
net profit, operating profit, investment profit and/or underwriting profit),
including or excluding charges for share compensation, fee income, underwriting
losses incurred in prior periods, changes in IBNR reserves and/or other
specified items; (v) economic value added; (w) balance sheet metrics (including,
but not limited to, inventory, inventory turns, receivables turnover, net asset
turnover, debt reduction, retained earnings, year-end cash, cash conversion
cycle, ratio of debt to equity or to EBITDA); (x) workforce targets (including
but not limited to diversity goals, employee engagement or satisfaction,
employee retention, and workplace health and safety goals); (y) implementation,
completion or attainment of measurable objectives with respect to risk
management, research and development, key products or key projects, lines of
business, acquisitions and divestitures and strategic plan development and/or
implementation; (z) comparisons with various stock market indices, peer
companies or industry groups or classifications with regard to one more of these
criteria, or (aa) for any period of time in which Section 162(m) is not
applicable to the Company and the Plan, or at any time in the case of (A)
persons who are not “covered employees” under Section 162(m) of the Code or (B)
awards (whether or not to “covered employees”) not intended to qualify as
performance-based compensation under Section 162(m) of the Code, such other
criteria as may be determined by the Committee. Performance Goals may be
established on a Company-wide basis or with respect to one or more business
units, divisions, Subsidiaries, or products and may be expressed in absolute
terms, or relative or comparative to (i) current internal targets or budgets,
(ii) the past performance of the Company (including the performance of one or
more Subsidiaries, divisions, or operating units), (iii) the performance of one
or more similarly situated companies, (iv) the performance of an index covering
multiple companies, or (v) other external measures of the selected performance
criteria. Performance Goals may be established on a Company-wide basis or with
respect to one or more business units, divisions, Subsidiaries, or products; and
in either absolute terms or relative to the performance of one or more
comparable companies or an index covering multiple companies.
Unless otherwise determined by the Committee at the time Performance Goals for a
Performance Period are established, to the maximum extent possible, performance
criteria shall be determined excluding any or all “unusual or infrequently
occurring items” as determined under U.S. generally accepted accounting
principles and as identified in the financial statements, notes to the financial
statements or management’s discussion and analysis in the annual report,
including, without limitation, the charges or costs associated with
restructurings of the Company or any Subsidiary, discontinued operations,
unusual or infrequently occurring items, capital gains and losses, dividends,
share repurchase, other unusual, infrequently occurring or non-recurring items,
and the cumulative effects of accounting changes. Except in the case of awards
intended to qualify as performance-based compensation under Section 162(m), the
Committee may also adjust the Performance Goals for any Performance Period as it
deems equitable in recognition of unusual or non-recurring events affecting the
Company, changes in applicable tax laws or accounting principles, or such other
factors as the Committee may determine (including, without limitation, any
adjustments that would result in the Company paying non-deductible compensation
to a Participant).
(b)    Maximum Amount Payable. Subject to Section 4(c), if, pursuant to Section
4(f) hereof, the Committee certifies in writing that any of the Performance
Goals established for the relevant Performance Period under Section 4(a) has
been satisfied, each Participant who is employed by the Company or one of its
Subsidiaries on the last day of the Performance Period for which the bonus is
payable shall be entitled to receive an annual bonus in an amount not to exceed
$5,000,000.
(c)    Termination of Employment. Unless otherwise determined by the Committee
in its sole discretion at the time the performance criteria are selected for a
particular Performance Period in accordance with Section 4(a) or as otherwise
provided in a Participant’s employment or similar agreement;
(i)
if a Participant’s employment terminates as a result of death or disability, (y)
awards that have not yet been paid as of the date of such termination shall,
subject to the achievement of the applicable Performance Goals, be deemed vested
to the extent of the portion of the award that would have been paid had the
Participant’s employment continued until the first anniversary of the
Participant’s termination of employment, and (z) the Participant shall forfeit
all rights to any and all awards, or any portion thereof, which (A) have not yet
been paid under the Plan and (B) do not become vested pursuant to this Section
4(c)(i); and

(ii)
if a Participant’s employment terminates for any reason other than as a result
of death or disability prior to the date on which the award is paid hereunder,
such Participants shall forfeit all rights to any and all awards which have not
yet been paid under the Plan;

provided, that if a Participant’s employment terminates for any reason prior to
the date on which the award is paid hereunder, the Committee, in its discretion,
may waive any forfeiture pursuant to Section 4 in whole or in part, but, to the
extent Section 162(m) of the Code is applicable to the Company and the Plan, the
Committee may not waive satisfaction of Performance Goals with respect to any
Covered Employee. For any Participant who is a Covered Employee, to the extent
Section 162(m) is applicable to the Company and the Plan, if such Participant’s
employment terminates for any reason prior to the last day of the Performance
Period for which the bonus is payable and the Committee exercises its discretion
under this Section 4(c) to waive forfeiture of all or a portion of such award
under the Plan, the maximum bonus payable to such Participant under Section 4(b)
above shall be multiplied by a fraction, the numerator of which is the number of
days that have elapsed during the Performance Period in which the termination
occurs prior to and including the date of the Participant’s termination of
employment and the denominator of which is the total number of days in the
Performance Period.
(d)    Negative Discretion. Notwithstanding anything else contained in Section
4(b) to the contrary, the Committee shall have the right, in its absolute
discretion, (i) to reduce or eliminate the amount otherwise payable to any
Participant under Section 4(b) based on individual performance or conduct or any
other factors that the Committee, in its discretion, shall deem appropriate and
(ii) to establish rules or procedures that have the effect of limiting the
amount payable to each Participant to an amount that is less than the maximum
amount otherwise authorized under Section 4(b).
(e)    Affirmative Discretion. Notwithstanding any other provision in the Plan
to the contrary (including, without limitation, the maximum amounts payable
under Section 4(b)), but subject in the case of bonuses paid in shares of the
Company’s Shares to the maximum number of shares available for issuance under
the Omnibus Plan, (i) the Committee shall have the right, in its discretion, to
grant any annual bonus in cash, in shares of the Company’s Shares, other awards
under the Omnibus Plan or in any combination thereof, to any Participant (except
to the extent Section 162(m) is applicable to the Company and the Plan for a
Participant who is a Covered Employee, for the year in which the amount paid
would ordinarily be deductible by the Company for federal income tax purposes in
an amount up to the maximum bonus payable under Section 4(b)), based on
individual performance or any other criteria that the Committee deems
appropriate and (ii) in connection with the hiring of any person who is or
becomes a Covered Employee, the Committee may provide for a minimum bonus amount
in any Performance Period, regardless of whether performance objectives are
attained.
(f)    Certification of Attainment of Performance Goals. As soon as practicable
after the end of a Performance Period and prior to any payment in respect of
such Performance Period, the Committee shall certify in writing the portion of
the bonus amount which has been earned on the basis of performance in relation
to the established Performance Goals.
(g)    Post-IPO Transition Period. For the avoidance of doubt, to the extent
that Section 162(m) does not apply to the Plan prior to the first meeting of
shareholders at which directors are to be elected that occurs after the close of
the third calendar year following the calendar year in which the Shares of the
Company becomes publicly held pursuant to an initial public offering, the
Committee shall have the discretion to establish performance objectives without
reference to the criteria set forth in the regulations under Section 162(m),
including but not limited to U.S. Treas. Reg. §1.162-27(e), to exercise
affirmative discretion with respect to Covered Employers, to waive pro ration of
an award upon termination and to take action by a committee that is not composed
of “outside directors” as defined in Section 162(m).
SECTION 5.     PAYMENT
Except as otherwise provided hereunder, payment of any bonus amount determined
under Section 4 shall be made to each Participant as soon as practicable after
the Committee certifies that one or more of the applicable Performance Goals
have been attained (or, in the case of any bonus payable under the provisions of
Section 4(d), after the Committee determines the amount of any such bonus), but
in no event later than March 15 of the year immediately following the end of the
fiscal year in which the Performance Period ends.
SECTION 6.     FORM OF PAYMENT
The Committee shall determine whether any bonus payable under the Plan is
payable in cash, in Shares or other awards under the Omnibus Plan, or in any
combination thereof. The Committee shall have the right to impose whatever
conditions it deems appropriate with respect to the award of Shares or other
awards, including conditioning the vesting of such shares or awards on the
performance of additional service.
SECTION 7.     GENERAL PROVISIONS
(a)    Effectiveness of the Plan. The Plan is effective when it is adopted by
the Board and approved by Company shareholders (the “Effective Date”). It is
intended that this Plan and the awards shall qualify for the transition rule
contained in U.S. Treas. Reg. §1.162-27(f)(1) during the period set forth
therein.
(b)    Withholding. Any amount payable to a Participant or a beneficiary under
this Plan shall be subject to any applicable Federal, state, local income and
employment taxes and any other amounts that the Company or a Subsidiary is
required at law to deduct and withhold from such payment.
(c)    Designation of Beneficiary. Each Participant may designate a beneficiary
or beneficiaries (which beneficiary may be an entity other than a natural
person) to receive any payments which may be made following the Participant’s
death. Such designation may be changed or canceled at any time without the
consent of any such beneficiary. Any such designation, change or cancellation
must be made in a form approved by the Committee and shall not be effective
until received by the Committee. If no beneficiary has been named, or the
designated beneficiary or beneficiaries shall have predeceased the Participant,
the beneficiary shall be the Participant’s spouse or, if no spouse survives the
Participant, the Participant’s estate. If a Participant designates more than one
beneficiary, the rights of such beneficiaries shall be payable in equal shares,
unless the Participant has designated otherwise.
(d)    Non-alienation of Benefits. Except as expressly provided herein, no
Participant or beneficiary shall have the power or right to transfer, sell,
assign, pledge, charge, hedge, hypothecate, anticipate, or otherwise encumber or
dispose of the Participant’s interest under the Plan, and any attempt to do so
shall be null and void. The Company’s obligations under this Plan are not
assignable or transferable except to (i) a Subsidiary or affiliate of the
Company, (ii) a corporation or other entity which acquires all or substantially
all of the Company’s or a Subsidiary’s assets or (iii) any corporation or
company into which the Company or any Subsidiary may be merged, amalgamated or
consolidated. The provisions of the Plan shall inure to the benefit of each
Participant and the Participant’s beneficiaries, heirs, executors,
administrators or successors in interest.
(e)    No Limitation on Compensation. Nothing in the Plan shall be construed to
limit the right of the Company to establish other plans or to pay compensation
to its employees, in cash or property, in a manner which is not expressly
authorized under the Plan.
(f)    No Right of Continued Employment. No person shall have any claim or right
to be granted an award, and the grant of an award shall not be construed as
giving a Participant the right to be retained in the employ of the Company. The
grant of an award hereunder, and any future grant of awards under the Plan is
entirely voluntary, and at the complete discretion of the Company. Neither the
grant of an award nor any future grant of awards by the Company shall be deemed
to create any obligation to grant any further awards, whether or not such a
reservation is explicitly stated at the time of such a grant. The Plan shall not
be deemed to constitute, and shall not be construed by the Participant to
constitute, part of the terms and conditions of employment and participation in
the Plan shall not be deemed to constitute, and shall not be deemed by the
Participant to constitute, an employment or labor relationship of any kind with
the Company. The employer expressly reserves the right at any time to dismiss a
Participant free from any liability, or any claim under the Plan, except as
provided herein and in any agreement entered into with respect to an award. The
Company expressly reserves the right to require, as a condition of participation
in the Plan, that award recipients agree and acknowledge the above in writing.
Further, the Company expressly reserves the right to require award recipients,
as a condition of participation, to consent in writing to the collection,
transfer from the employer to the Company and third parties, storage and use of
personal data for purposes of administering the Plan.
(g)    No Limitation on Actions. Nothing contained in the Plan shall be
construed to prevent the Company or any Subsidiary from taking any action which
is deemed by it to be appropriate or in its best interest (as determined in its
sole and absolute discretion), whether or not such action would have an adverse
effect on any awards made under the Plan. No Participant (or anyone claiming
through a Participant), employee, beneficiary or other person shall have any
claim against the Company or any Subsidiary as a result of any such action.
(h)    Forfeiture, Cancellation or “Clawback” of Awards. The Participant shall
forfeit and disgorge to the Company or reimburse the Company for any awards
granted or vested and any gains earned or accrued due to the settlement of
awards or sale of any Shares issued pursuant to an award under the Plan, to the
extent required by applicable law or regulations in effect on or after the
Effective Date, including Section 304 of the U.S. Sarbanes-Oxley Act of 2002 and
Section 10D of the Exchange Act, or as required by any stock exchange or
quotation system on which the common stock of the Company is listed or quoted.
For the avoidance of doubt, the Committee shall have full authority to implement
any policies and procedures necessary to comply with Section 10D of the Exchange
Act and any rules promulgated thereunder, and as required by any stock exchange
or quotation system on which the common stock of the Company is listed or
quoted. The implementation of policies and procedures pursuant to this Section
12(e) and any modification of the same shall not be subject to any restrictions
on amendment or modification of Awards. Awards granted under this Plan shall
also be subject to such generally applicable policies as to forfeiture and
recoupment (including, without limitation, upon the occurrence of material
financial or accounting errors, financial or other misconduct or competitive
activity) as may be adopted by the Board or the Committee from time to time and
communicated to Participants. Any such policies may (in the discretion of the
Board or the Committee) be applied to outstanding Awards at the time of adoption
of such policies, or on a prospective basis only.
(i)    Construction of the Plan. The validity, construction, interpretation,
administration and effect of the Plan and of its rules and regulations, and
rights relating to the Plan, to the extent not otherwise governed by the Code or
the laws of the United States, shall be determined solely in accordance with the
laws of Bermuda (without reference to the principles of conflicts of law or
choice of law that might otherwise refer the construction or interpretation of
this Plan to the substantive laws of another jurisdiction).
(j)    Rules of Construction. Whenever the context so requires, the use of the
masculine gender shall be deemed to include the feminine and vice versa, and the
use of the singular shall be deemed to include the plural and vice versa. That
this plan was drafted by the Company shall not be taken into account in
interpreting or construing any provision of this Plan.
(k)    Amendment and Termination. Notwithstanding Section 7(a), the Board or the
Committee may at any time amend, suspend, discontinue or terminate the Plan;
provided; however, that no such action shall be effective without approval by
the shareholders of the Company to the extent necessary to continue to qualify
the amounts payable hereunder to Covered Employees as performance-based
compensation under Section 162(m) of the Code.
(l)    Unfunded Plan; Plan Not Subject to ERISA. The Plan is an unfunded plan
and Participants shall have the status of unsecured creditors of the Company.
The Plan is not intended to be subject to the U.S. Employee Retirement Income
and Security Act of 1974, as amended.
(m)    409A Compliance. This Plan is intended to provide for payments that are
exempt from the provisions of Section 409A of the Code to the maximum extent
possible and otherwise to be administered in a manner consistent with the
requirements, where applicable, of Section 409A. Where reasonably possible and
practicable, the Plan shall be administered in a manner to avoid the imposition
on Participants of immediate tax recognition and additional taxes pursuant to
Section 409A. In the case of any “nonqualified deferred compensation” (within
the meaning of Section 409A) that may be treated as payable in the form of “a
series of installment payments,” as defined in Treasury Regulation Section
1.409A-2(b)(2)(iii), a Participant’s or designated beneficiary’s right to
receive such payments shall be treated as a right to receive a series of
separate payments for purposes of such Treasury Regulation. Notwithstanding the
foregoing, neither the Company nor the Committee, nor any of the Company’s
directors, officers or employees shall have any liability to any person in the
event Section 409A applies to any payment or right under this Plan in a manner
that results in adverse tax consequences for the Participant or any of his
beneficiaries or transferees. Notwithstanding any provision of this Plan to the
contrary, the Board or the Committee may unilaterally amend, modify or terminate
the Plan or any right hereunder if the Board or Committee determines, in its
sole discretion, that such amendment, modification or termination is necessary
or advisable to comply with applicable U.S. law, as a result of changes in law
or regulation or to avoid the imposition of an additional tax, interest or
penalty under Section 409A.
Notwithstanding the terms of this Plan to the contrary, if at the time of the
Participant’s “separation from service” within the meaning of Section 409A, he
or she is a “specified employee” within the meaning of Section 409A, any payment
of any “nonqualified deferred compensation” amounts (within the meaning of
Section 409A and after taking into account all exclusions applicable to such
payments under Section 409A) required to be made to the Participant upon or as a
result of the separation from service (as defined in Section 409A) shall be
delayed until after the six-month anniversary of the termination from service to
the extent necessary to comply with and avoid the imposition of taxes, interest
and penalties under Section 409A. Any such payments to which he or she would
otherwise be entitled during the first six months following his or her
termination from service will be accumulated and paid without interest on the
first payroll date after the six-month anniversary of the separation from
service (unless another Section 409A-compliant payment date applies) or within
thirty days thereafter. These provisions will only apply if and to the extent
required to avoid the imposition of taxes, interest and penalties under Section
409A.
(n)    No Attachment. Except as required by law, no right to receive payments
under this Plan shall be subject to anticipation, commutation, alienation, sale,
assignment, encumbrance, charge, pledge or hypothecation, or to execution,
attachment, levy or similar process or assignment by operation of law, and any
attempt, voluntary or involuntary, to effect any such action shall be null, void
and of no effect.
(o)    Severability. If any provision of this Plan is held unenforceable, the
remainder of the Plan shall continue in full force and effect without regard to
such unenforceable provision and shall be applied as though the unenforceable
provision were not contained in the Plan.
(p)    Headings. Headings are inserted in this Plan for convenience of reference
only and are to be ignored in a construction of the provisions of the Plan.





